                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:20-cv-321-MOC
                                (3:16-cr-92-MOC-1)
BOAKAI BOKER,                                         )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )               ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
_______________________________________               )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), and the Respondent’s Motion to Dismiss,

(Doc. No. 3).

       I.       BACKGROUND

       Petitioner was indicted in the underlying criminal case for: Count (1), wire fraud; Count

(2), bank fraud; Count (3), making false claims to the IRS; and Count (4), aggravated identity theft.

(3:16-cr-92 (CR), Doc. No. 1). His charges “arose from a fraudulent scheme in which the

Government alleged that he obtained individuals’ personal identification information, filed false

tax returns in their names, claimed illegitimate refunds, and deposited the resultant refund checks

from the United States Treasury into accounts that Boker had fraudulently opened in the victim’s

names.” United States v. Boker, 807 F. App’x 232 (4th Cir. 2020).

       On October 25, 2016, appointed counsel William Terpening filed a Motion to Withdraw

because communications with Petitioner had broken down and Petitioner insisted on presenting

claims and defenses that were not warranted by the law or supported by good faith arguments. (CR

Doc. No. 16). The Motion was granted and Reggie McKnight was appointed to represent Petitioner


                                                 1

            Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 1 of 9
on October 26, 2016. On February 14, 2017, Mr. McKnight filed a Motion to Withdraw at

Petitioner’s request, explaining that he declined to file specific pre-trial motions at Petitioner’s

request that prior counsel has also declined to file. (CR Doc. No. 22). At a hearing before

Magistrate Judge David S. Cayer, Petitioner explained that he wished to represent himself. Judge

Cayer granted Petitioner’s request to pursuant to Faretta v. California, 422 U.S. 806 (1975) and

appointed Mr. McKnight as standby counsel. (CR Doc. No. 23); see also (CR Doc. No. 37)

(appointing a paralegal to assist Petitioner with trial preparation and extending standby counsel’s

appointment).

       On the first day of trial, Mr. McKnight disclosed to the Court he was familiar with the

name of Austin Ajavon, whose home was searched during Agent Hayes’ raid:

       BY MR. MCKNIGHT: … [F]or purposes of the record, and just to mention it to
       him as well. I am familiar with the name Austin Ajavon. I did represent Mr.
       Ajavon’s wife during Agent Hayes’ raid. I have never seen any of the discovery in
       Mr. Ajavon’s case. I have never spoken to him. I could not tell you what he looks
       like, but I represented his wife when Officer Hayes originally raided the home that
       was in question. But I advised Mr. Boker of that as well when I began
       representation.

       THE COURT: Do you believe you have any conflict?

       MR. MCKNIGHT: I do not believe so, Your Honor, once again, because I didn’t
       represent Mr. Ajavon at all. Never spoke to him, never saw him, and I don’t know
       where he is now.

       THE COURT: Mr. Boker, are you satisfied about whether or not he has any
       conflict?

       MR. BOKER: No, I’m satisfied. I don’t have a problem. Yeah, I’m fine with
       that, Your Honor.

(CR Doc. No. 109 at 20) (emphasis added).

       A four-day jury trial concluded with a guilty verdict on all the charges. (CR Doc. No. 74).

The Court sentenced Petitioner to 33 months’ imprisonment for Counts (1), (2), and (3), and 24



                                                 2

          Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 2 of 9
months’ imprisonment for Count (4), consecutive, followed by a total of two years of supervised

release. (CR Doc. No. 92); see (CR Doc. No. 99) (Amended Judgment correcting a clerical error).

           On direct appeal, Petitioner argued that the magistrate judge violated his right to due

process by failing to advise him during his initial appearance that Count (4) carried a mandatory

sentence, ordering his pretrial detention, and granting his request to proceed pro se; and that the

Court erred by denying his Motion to Suppress and by limiting his cross-examination of a witness.

On March 23, 2020, the Fourth Circuit dismissed the claim about pretrial detention as moot and

denied the remaining claims on the merits. Boker, 807 F. App’x at 232.

           Petitioner filed the instant § 2255 Motion to Vacate on June 6, 2020. 1 He argues that the

Court erred by: (1) denying the Motion to Suppress; (2) determining that Petitioner was illegally

in the United States at the time of the offenses and denying him pretrial detention and the benefits

of an early release program; (3) appointing counsel who labored under a conflict of interest; and

(4) denying Petitioner’s request for Brady2 information regarding a grand jury transcript.

Petitioner asks the Court to vacate his judgment, grant a hearing, and hold a new trial.

           The Government filed a Motion to Dismiss arguing that Petitioner’s claims about pretrial

detention and the denial of his Motion to Suppress were already denied on direct appeal and are

meritless, the challenge regarding pretrial detention is moot, and the remaining claims are

procedurally defaulted and meritless.

           Petitioner filed a Memorandum, (Doc. No. 5), in response to the Motion to Dismiss arguing

that standby counsel provided ineffective assistance by way of a conflict of interest that adversely

affected his defense.


1
 Petitioner previously filed a § 2255 Motion to Vacate, case number 3:19-cv-5, that was dismissed without prejudice
as premature.
2
    Brady v. Maryland, 373 U.S. 83 (1963).

                                                        3

              Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 3 of 9
       II.     SECTION 2255 STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. In many cases, an evidentiary hearing is required to determine whether or not

counsel was ineffective for misadvising a petitioner about a plea offer. See generally United States

v. Witherspoon, 231 F.3d 923, 926–27 (4th Cir. 2000); 28 U.S.C.A. § 2255(b). After examining

the record in this matter, the Court finds that the arguments presented by Petitioner can be resolved

without an evidentiary hearing based on the record and governing case law. See Raines v. United

States, 423 F.2d 526, 529 (4th Cir. 1970).

       III.    DISCUSSION

       It is well settled that a criminal defendant cannot “circumvent a proper ruling ... on direct

appeal by re-raising the same challenge in a § 2255 motion.” United States v. Dyess, 730 F.3d 354,

360 (4th Cir. 2013) (quoting United States v. Linder, 552 F.3d 391, 396 (4th Cir. 2009)); see also

United States v. Roane, 378 F.3d 382, 396 n. 7 (4th Cir. 2004) (noting that, absent “any change in

the law,” defendants “cannot relitigate” previously decided issues in a § 2255 motion);

Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir. 1976) (holding criminal defendant




                                                  4

          Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 4 of 9
cannot “recast, under the guise of collateral attack, questions fully considered by this court [on

direct appeal]”).

        Petitioner challenged his pretrial detention and the denial of his suppression motion on

direct appeal. The Fourth Circuit denied the suppression claim on the merits and dismissed the

pretrial detention claim as moot. The Court need not revisit, on § 2255 review, these issues which

have already been considered and rejected by the Fourth Circuit.3

        The remaining claims are procedurally defaulted from § 2255 review. “Habeas review is

an extraordinary remedy and will not be allowed to do service for an appeal.” Bousley v. United

States, 523 U.S. 614, 621 (1998) (internal citations omitted); United States v. Sanders, 247 F.3d

139, 144 (4th Cir. 2001). In order to collaterally attack a conviction or sentence based upon errors

that could have been but were not pursued on direct appeal, a petitioner must show cause and

actual prejudice resulting from the errors of which he complains or he must demonstrate that a

miscarriage of justice would result from the refusal of the court to entertain the collateral attack.

See United States v. Frady, 456 U.S. 152, 167-68 (1982); United States v. Mikalajunas, 186 F.3d

490, 492–93 (4th Cir. 1999); United States v. Maybeck, 23 F.3d 888, 891-92 (4th Cir. 1994). With

regards to cause and prejudice, a petitioner must demonstrate: (1) the existence of cause for a

procedural default that turns on something external to the defense; and (2) actual prejudice

resulting from the errors of which he complains. United States v. Pettiford, 612 F.3d 270, 280 (4th

Cir. 2010). To establish cause based upon ineffective assistance of counsel, a petitioner must show

that the “attorney[’s] performance fell below an objective standard of reasonableness and that [he]

suffered prejudice as a result.” Mikalajunas, 186 F.3d at 493; see Strickland v. Washington, 466



3
 The Court notes that the pretrial detention remains moot due to Petitioner’s intervening conviction, incarceration,
and release on May 22, 2020. See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results; Fed. R. Ev.
201 (addressing judicial notice).

                                                         5

           Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 5 of 9
U.S. 668, 687 (1984) (ineffective assistance of counsel standard). Actual prejudice is then shown

by demonstrating that the error worked to petitioner’s “actual and substantial disadvantage,” rather

than just creating a possibility of prejudice. See Satcher v. Pruett, 126 F.3d 561, 572 (4th Cir. 1997)

(quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)). In order to demonstrate that a miscarriage

of justice would result from the refusal of the court to entertain the collateral attack, a petitioner

must show actual innocence by clear and convincing evidence. See Murray, 477 U.S. at 496.

           Petitioner’s claims of trial court error could have been, but were not, brought on direct

appeal and Petitioner has failed to demonstrate cause and prejudice or actual innocence. Therefore,

Petitioner’s claims of trial court error are procedurally defaulted from § 2255 review and will be

dismissed with prejudice.4

           In his Response to the Government’s Motion to Dismiss, Petitioner argues for the first time

that trial counsel provided ineffective assistance because he labored under a conflict of interest.

This claim is not properly before the Court. See Rule 2, Rules Governing Section 2255 Proceedings

for the United States District Courts (motion to vacate must be signed under penalty of perjury and

substantially follow the prescribed form); Fed. R. Civ. P. 15(a)(1) (a party may amend a pleading

to which a responsive pleading is required “21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e) or (f), whichever is earlier.”).

           Even if this new ineffective assistance claim were properly before the Court, it would fail

on the merits. Petitioner contends that McKnight previously represented the girlfriend of an

individual who “was of great interest to the government,” that McKnight provided Petitioner with

irrelevant discovery from his client’s case, stated that the evidence in the two cases was “mixed,”

and that a laptop that was examined in relation to the case was from the search of McKnight’s



4
    These claims are also meritless for the reasons set forth in Respondent’s Motion to Dismiss. See (Doc. No. 3).

                                                            6

              Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 6 of 9
client’s home. (Doc. No. 5 at 3). Petitioner alleges that, at the time this was brought to the Court’s

attention, McKnight did not explain that there was a conflict because he only represented the

girlfriend with respect to the search of the home but never went into full details explaining the

actual significance of his client and Mr. Boker to the court or to the defendant.” (Doc. No. 5 at 4).

Petitioner claims that he had “no idea” about these facts until after trial when he started to research

for his appeal and that his waiver of conflicts before the Court is not binding because he did not

know that McKnight represented an individual involved a search that led to the search of

Petitioner’s home and to evidence that was introduced in his case. Petitioner argues that counsel

should have withdrawn from the case as soon as he realized that Petitioner and his client were

linked, that “[t]his could be some of the reasons the Defendant had issues with Attorney McKnight

not wanting to file certain motions on his behalf,” and that evidence from McKnight’s client was

tampered with. (Doc. No. 5 at 5).

        “[T]he [Sixth Amendment] right to effective assistance includes the right to representation

free from conflicts of interest.” Rubin v. Gee, 292 F.3d 396, 401 (4th Cir. 2002) (citing Cuyler v.

Sullivan, 446 U.S. 335, 348-50 (1980)); see Strickland, 466 U.S. at 687-88. To establish a violation

of this right, “a defendant who raised no objection at trial must demonstrate that an actual conflict

of interest adversely affected his lawyer's performance.” Sullivan, 446 U.S. at 348. An actual

conflict of interest exists when an attorney’s and a defendant’s interests are divergent with respect

to a material factual or legal issue or a course of action. Id. at 356.

        Petitioner waived any claims of ineffective assistance of counsel when he chose to

represent himself at trial. See Faretta, 422 U.S. at 835 n.46 (“whatever else may or may not be

open to him on appeal, a defendant who elects to represent himself cannot thereafter complaint

that the quality of his own defense amounted to a denial of ‘effective assistance of counsel.”).



                                                   7

          Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 7 of 9
Although the Court chose to appoint standby counsel, there is no constitutional right to hybrid

representation. See McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (“Faretta does not require a

trial judge to permit ‘hybrid’ representation” and “[a] defendant does not have a constitutional

right to choreograph special appearances by counsel.”). Moreover, Petitioner waived standby

counsel’s alleged conflict in open court. Counsel disclosed his prior representation of Mr. Ajavon’s

wife and stated that he did not believe it was a conflict. Petitioner stated in open court that counsel

had disclosed the prior representation and that he did not have a problem with it. Petitioner’s

present unverified, self-serving, and unsupported claims to the contrary are rejected. Further, the

unverified, conclusory, and unsupported allegations in Petitioner’s Memorandum fail to

demonstrate that an actual conflict of interest existed or that it adversely effected standby counsel’s

performance in any way. Therefore, even if Petitioner’s ineffective assistance claim was properly

before the Court, it is denied as waived and meritless.5

         Petitioner’s claims of trial court error are procedurally defaulted from federal habeas

review and his new claim of ineffective assistance of counsel is not properly before the Court and

is meritless. Therefore, the § 2255 Motion to Vacate will be dismissed and denied.

         IV.      CONCLUSION

         For the foregoing reasons, the Court will grant the Government’s Motion to Dismiss and

will dismiss and deny Petitioner’s § 2255 Motion to Vacate.

         IT IS, THEREFORE, ORDERED that:

         1.       Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                  2255, (Doc. No. 1), is DISMISSED and DENIED.

         2.       Respondent’s Motion to Dismiss, (Doc. No. 3), is GRANTED.


5
 Any suggestion that ineffective assistance of counsel constitutes cause to excuse his procedural default is rejected
because the ineffective assistance claim is meritless. See Mikalajunas, 186 F.3d at 493.

                                                         8

              Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 8 of 9
3.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

        Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

        appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

        (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

        jurists would find the district court’s assessment of the constitutional claims

        debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

        denied on procedural grounds, a petitioner must establish both that the dispositive

        procedural ruling is debatable and that the petition states a debatable claim of the

        denial of a constitutional right).

4.      The Clerk is instructed to close this case.



                                      Signed: November 21, 2020




                                             9

     Case 3:20-cv-00321-MOC Document 6 Filed 11/23/20 Page 9 of 9
